UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-1492



ELAINE JONES,

                   Plaintiff – Appellant,

             v.

CALVERT HALL LIMITED PARTNERSHIP; MORT YADIN,

                   Defendants - Appellees,

             and

LARENCE RICKY GODFREY, JR.; JOHN DOE, Individual or Business
Entity; RICHARD ROE, a purveyor or seller of the weapon in
question that was used by defendant Godfrey in the shooting
in question,

                   Defendants,

             v.

MICHAEL A. JACKSON, Sheriff,

                   Movant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:04-cv-03379-RWT)


Submitted:    February 20, 2009                Decided:   March 23, 2009


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Elaine Jones, Appellant Pro Se.  William Leonard Mitchell, II,
Matthew Allan Ranck, ECCLESTON & WOLF, PC, Hanover, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Elaine   Jones    appeals     the   district       court’s   order

upholding the magistrate judge’s procedural rulings and granting

summary judgment in favor of Calvert Hall Limited Partnership

and   Mort   Yadin.    We     have   reviewed    the   record    and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         Jones v. Calvert Hall Ltd. P’ship, No.

8:04-cv-03379-RWT (D. Md. Mar. 31, 2008).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                       3